

115 HR 4882 IH: Family Cord Blood Banking Act
U.S. House of Representatives
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4882IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2018Mr. Paulsen (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat amounts paid for private umbilical cord blood
			 or umbilical cord tissue, or placental blood or placental tissue, banking
			 services as medical care expenses.
	
 1.Short titleThis Act may be cited as the Family Cord Blood Banking Act. 2.Amounts paid for private umbilical cord blood or umbilical cord tissue, or placental blood or placental tissue, banking services treated as medical care expenses (a)In generalParagraph (1) of section 213(d) of the Internal Revenue Code of 1986 (defining medical care) is amended by striking or at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting , or, and by inserting after subparagraph (D) the following new subparagraph:
				
 (E)for private umbilical cord blood or umbilical cord tissue, or placental blood or placental tissue, banking services provided by any accredited bank which is in compliance with the regulations under section 361 of the Public Health Service Act (42 U.S.C. 264)..
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 